tionOmb1r C. f). Oreer, k&e 8



           C813ta1,of .tiioh Btentp-tile    (SO.25) Csntn ahall
           be retained by t&a designated agent fmrn #PLioh
           he rrha:l br entitled to nuffioisnt     a4nay to pag
           Ol@olMO6      n64QllSary      t4   efti+O~~l~~y         QSrfOPOr    thb
           atme       set r0m         herein,                .
                  "Tim Dekpartmnt  15 very InLwsted     in that
           the nx mmwor-Cousotorn         hare 5tirioi5nt    rma5
           and 55815tant8 to %tfloIently    admInister the
           dUti.8   lmporred upon him. b the CodAflaate    ot
           Title Aat.     ?a have bma L orkmd thet In mfmy
           countie5 the Ccurli5d0wr*5     Cow-t will not psr
           mnttthe hx A55er54r-~olleot4r      to employ 5tiri-
           oL5nt help to pr4priy     haWle these i!utl%%.”
            The 04atr0UIng question       before LLSIJ wbethrr tim
two&y-rive    oonfe, aollsoted under Seotion 57 ot” tts !;ertIiY-
aate Or Title Aot, (2\rtiol% 1438, 'ic~ncn*5 duotatcd           xv11
C;ta’&tr, ua melded    by .iiouse 3Iil 205, r:e;ular     LasBicn,    47th
Legislature)   rrom eaah o;;‘~lIcs~-:t fcr B csrtlflosto     cf title,    ?is
the Cobntg Tax Aeseeaor-Colloetor,        and retained by hk *to
pay   ex~enwo           4eooesary      co     lr r io ie5tiy
                                                        garb78                the    dutlse     set
rorthR uader            8826 Aot,      ir to b% aonasldrred a8 a *fee-                        or *OOW
cilwion*        which     the    .hJJeeaor-Collsotor             Ir.   autharfx*d       end r$-
qulmd                8s sunrob
             to aoileet       orrlaer a&d in such offiolal     OBWO-
lty, and to aep4dt     in the Oftlce~5* Salary hnd, ln acunt i 65
shore 5uoh orriolel    ir on a alar-y barls, or rstaia and eo-
count ror (LJ reee or orrbe,    where such omolal     IS on a re+t
.basIs or, on the other hand, whether mrch twenty-ffre       cents
15 ooil.oted   by the porsoa  holbiw tiu 0rri05 4r Anoesaor-
Colleotor,   but ~8 the statutory a.wit of the Highway Cepesrt-
lWAt under the A& rathar     tkm as JUQb aaoslty Tbx hs58880f-
Colleotar,   end therefore n4f controlled by the reqtirezsnts
ard provlaioaa or the pertinent     fee etetutss.
          Arttale 39124, .Z*ation a, 25vi65a Civil                                   e)titutea,
pmvia55 it5 r0im5r
                 *It 5hp13 bm thJ duty or al: orriorrs   to
           oharga and oolleot In the irian~~erauthorizra by
           I.&n ~11. ress ead orzmleJ1oo8 r$lIch am P%rxaitC%d

           such rels8 are ooileoted  they ehea ba deposItad
           g ;hoBcrpnru’      Ealary Fund, or iundo Krovlded
               1     A . In event the Cobi7imis8ionere*Court
?oncrabls   D. C. Grel~r, Fe&e 3



     ~b8e chat th* railw         to  ooneot       imy   r*0 or
     ccr~leo:an was due to nei&leot on the Fort of
     the offlosr   chmged aitl; the ms;.!onaibl$ity
     of 0olLeatlng Bena, tfie ElciouBtof such fee or
     00xdaeion    shall ba dedwted frpm tha 882ary
     or suoh osriaar.     more      ray su@h 8eduotlon           is
     cab,    the Coselaslc~rr~      Cart a!?ell furnish
     SUOki OmCW      With 8~ it8KiiZUd      8tCt4NWt       Of   the
     unoolleo~.@d twa with whLclhhla aoaount is to
     be chargod, at& shall notliy ouoh aifioer of
     tba ass8 =a place rar a hearing ou me,                   to
     Estoralne whether swh orficsr was guilty ot
     negligenan, *hioh tlm ror hearias aP~l1 be
     ;;,;;yt    ton deye fkubaeqwxt to the date or
                Vnleas an offloar      it charged bj ltx
     wlth tie resyonsiblllty       of collsatlng        fees, the
     Cozmiaalcnere9 Court shall not In any event
     R&S any 68dUOtiGN        fiCG tte &WtbXZ’iZQt?        Sd.hZTy
     cr such officer.-     (:hdersrcor*        our8   i
            al FE&S&l&     let   us   note   that   tha   “raea and oom-
mleeltxW    which are dlreatod        to be colleated      and paid into
the Offloers*   Balmy Fund ara those for ali of,rtolnl aervloes
priormad    by them. she aamt aclut cay bc rzaXF?ZElTr(lf4renoe
to the ofiiolel   oheraoter or the Vtxs and coGQlsalon8* GM-
?lcm~G ln section 3, Artla?.a 3312s, ~wleed               Civil   Stet.~~.tse,
pi0w,   hi cart, YB r0im5:
            “In all   adma where ths Caa3;iseloners~ Court
      iskoll hape detmsfaed      that county officer8       or
      preolnot oftloera     ia such ccuaty ahull be c-
      pmoated for their eervlcea by th pay&tent of ait
      anmU srilarg, nelthar the State          or  ?Cxse  nor nay
      ao-cnty  &all   be chuged    with or p&y to any of the
      OrfiO0ra SO COaFOMated, any he Or Wiid5ikiO~h
      fc~r the psrtormanoe    of anp or 811 or the autm
      or their 0rrm8       but imh    ofricers    shall moe~vs
      sai6 salary In lieu of all other ma,             ooa;~isslons
      or carxwmaatlou uhlah thsf would otkemite be au-
      t"oriz-ia t 0 rtttaia; ::rorlk¶,     ho%%ierar,that the,
      asses8or ana oolleator      of texea shall aontinFt0
      ocZlaot (md reteia for ‘CbEtetief’lt of the Qtflcer*’
      ?altwj Pund or -‘undu kere:nefter        providet! for all
      ieee end ccamiestons r&iah he is authorlnat8 un=
      raw to.aolleot;    and it sIti      b 8 ?i 8 daty fc aooount
Eonarable 3. C. r,r&:,   I'a~:e 4
defios8        the duties           cf smci? otr’ice.    ad mi0ws:

              *i”herpf shall be eieoted by tha q.ailiileU
        oleotorm of *auh oounty ut tbo six33 tiuie an6
        under the sm* lea ngblatii.tq the *.leatlon       of
        Stats and Cotaty officera      an rsbeitsor  end Cal-
        leotor of Tams, v&o shad hold :..I6 offloe,        for
        tro  (2) years and until his aUooe5~wr      is crlectcd
        a36 cptdiritid)   and )uch Astmoeor ma cOu@OtQr
                          wrfora   all the autiea with re-

        saribed bs the Legislature.*                     (tAds:.acorln~           cum)
              Cha:ters 7 ana 8 of *nt:* lzz, mistta CfviZ. xat-
uteo,     ddins    tke otetutory Guticta latlci; kavs tssn Im,-omd
UTOA this oonatitutlonal          orffow,    ant ti .f$hnoe at the pi+
vldona     tlitrecr   inZicat.so,    generally, tkat 5~:: duties OOA-
tern t:;s col.laotlo3 cl’ the put110 rs~enueB Ap3t~et arIoInE,
from taxce or reea.         2118   113 in iUXt&%SSLUJ%   Of  ths above
COMtitUt     iOA%l   >rOViRfOA. 7hbi orrice;        zhererore,   ori~bvdiea
and srlrta      iuidrr tb parers af tuxhtion, ~19Clstinguiehed
rmfi3 th6 polios power.
                     on the other hand, *.he Certlflonts                     of    fitlo     Aat Is
ermoted end rinds Ita bayir under t& pollooe g:owr rcthar
tb.A t@UCFOWSFOf the st&B.    3211~Is ?zade~zloar by the de-
ClWOd  intOAt IA& pUrpO%5%~ Of                     tb%   ~%&dtItUr%           iA   &SOtiOA     1,
of tha Aat, providiq-&ti-followm
              w'?hlr Aot ehal.1 ta rcderreU to, oited,
        and irnoua as the ~L'ort.L:icht* Or 'flila Aut, *
        and iA the 6OBOtmrlt~hereof It 18 her8by de-
        .olared            +& be the lw.Ialativr  Intent an& pub-
        110 polioy 0r tnis             3tnts to b~essaa arb prevant
        the thart QS lector            vsl?Iolrs and the Wporta-
        tiOA         iAt      t&I    iate    Or,   ena   tram0        &II,    stO14A
        motor         vahiofro,       wad the sale       ut aAcWiber5d
        sotor vehiolea ni thout ‘A. ea’oroed dlsoloeure
        to     purahaaer of any and all lien8 for whlah
               the
        any wah motor vehicle stands as 8eourIty. and
        the 9rovIaIons hereoft aiA@erly     and colleo:lv%-
        lg, are to be 1lbsrslLy uonst~a~d to th&t end.
        The r0uoaag     t4ra8, a8 Cereln dorined, sb~~ll
        COA~IV~ ~i!I the GIfOrOWWit FindOGAUtIUCtiGA Or
        this Aoot.”
                                                                 .
                                                                       w34   ;




           ra0t10n 28 0r the r,ortirlcato    oi Title Act con-
stituts8  the coounty Tax Assasaor-Colleotor    a statutory
agent  ror the enrorot3scnt or this at,    atanrmhg ~6 it does
rroa the pollee pwier ?&her t&A tho tax paiwr, by th0
r0u0u*     d6rinitiaa:                  .:
                                         I
           *The tern *dosl~nated sgent’ asans oaoh
      county tax oollootor  In this St.ste *.ihoma9 per-
      rozn hlo &ties under thin Aat thmugh any rsg-
      ul4r. deputy.*.

           Ire+?what puryoao Is the Maosoor-Collootor       thus
dosigmted aAd.comtitiitod    a ttatutor9 ogmt or "doslgzatod
agent T" IA all reason, the ii3as’a0or-~o~leotor    OsAnot be
an agent ror hieaolf;   HO theretore e~~br2,J.tthat in the in-
rtanoe cf the Gertlficate   of 'Title iiot, such 0rricif;L is
aatlzg 'as agon? ror saw other duly oowtltutsd       orriclsl
or dC,n&W%KOAt  of tte ~:OVCXlZCAt. L\t:;emf 38, tOO'tiOA 53
oi i33 Let ia raaainE;loa3, because tba la;;Ialatum zI&Tt
aa ~011 have mr0ma      to the iisceesor-Collactor   by his or-
ricisl  ~mo, so auoh, in chsrlrglng him with the duties in-
posed byth8 Act, rather t:ilIA creating,     for that &XTQO~O,
the stntuo or ap2noyb
             -no go Ttzmnt iA tb.ls iAston00, ror whloh the
County Uwessor- v OUaotor la desigi%tod aad const~totod &A
agent unCor tho cortirioata     or Tit10 at,   la tho %ghuay
Oepartmont or Toxoa. As ori&inally onooted (&uao El11 407,
Chapter 4, sots,    ‘EeGularCsmion,   4B‘ch Leqiolaturo) the
Cortiticato    or Title riot placad the ontira add.AiSt~TutiOA
 aAd WIfOTMI3eAt    Of U&I Mt UpOAth0 aBEQTtG& Of mli6
;arbty or ths State or mtxao. liouso Xl1 no, 2006, tits,
%@hl'     3OOOiOll, 47th ie@SlMtUTO, Wi8Ad8 =ECtiOA 28 Of S&d
orl&sal     Act te subetitutt  the State ISl&~oy ?qortiont     of
th0 stats or TEXASr0r thC bspfm39nt or kbifc           sr0ty 0r
the m4te of %xas, LA the aerinition        or the ttm *depfirtzent~,
aed adds a now aootion) i. o., %OtiOA       iSi&, a8 follwrs:
            War  0ortiri08ta    0r title  beation, and lta
      porsuAnel, pruporty      qu1pcozJt, and T000rd8, now
      a mart,or the Doporkmmt or *u' 110 L;ofatp of tho
      Stats of %xos       ers hereby transferred to and
      plnood under the Jcrlodlotion      or the G13hway 3~
      partmAt or the Gtate of 33xaa."
.
              :-%UlOO,
                     Rki626VblP fA the t?ri&lUl i.Ot, a6 WOl: 60
    la the emsndiay Aot, the word *L93epcrtmnt* uppearr lt will
    bu untioretcccl tc mmi t?;* Ltato iii&say   24s:ayartmnt.  Xeep-
    1~ this In rind,    ~8 point to the SoLlcwIn~~ ,rrovialons   or
    tke CertlCIaate of 3tls     Aot, wtioh Jiraatly c.r by 2aplioa-
    tion,     supgort    ti‘.e ttuory ol- aCq;llay obcwo fAdiWitsd.
                                                    ,:
                   ~Eeotlon 50, of tb      Sertff Ic’ete of Tltlr not, pro-
    vider tiiet      before eny mctor voizlole brou?&t into the Stgtcl
    by any poreOn other than e %anWaaturcr or Iqorter,               which
    is required       to bo ro&ott?red or llaonrrd       withIn the State,
    aan be aold or Inakvabared by lien, un t;$fcrtLoa,              OB e
    :on to b6 presaribed by the I3pwt;ccnt, Rust be wdo to
    t.".e “dosigaated        s+p?nt" of the county ~k-e:eIn the traasuo-
    tlon ir to teko plaoe, for e certifloete             of tItl* whioh
    CpQliQiltfOA i?.ust be aaotmpeniad        ~.d rup.~ortod by tbc proof
    and ptipers rsquircf Sy statA*,
               2eatione 31. ir:iC 32 of tiiic llat. ad axc~i;deeC,set
    out ;he ~:~rInolga.l c!utim of such 'desiqcatwi k.Fent,r' in CCA-
    noot:on lr?tk buck bp~~lcstion,    QB rc;1ows:
                        *fverg   dro+cited   agent   l:, t2Io   State   re-
             0eIvIng au ap lioetion         for 0ert;fIoate    19 title
             &al 1, when t 86 ~rotteIoaa         txtnof   ham beea oaa-
             pllod with, leauo l receipt          nerkod *OrIglnelt      to
              LLelg p llo a a&dttt   &all    note tkareoa the rec,uIred
             infzmeatloa aooaeraiag the motor rehiole,end the
             oxlstanoe or noaex,Ietcnoe or llone le dleolored
             IB the 8EFlfC4tfOB aad dOliVer ruch ,reOeipt UDOll
             payment a? tke rrqulmd isbr to tke a:~pLloant;
             pravlded howovor, that in ths event there In a
             lioa dl@alosed In the l~~llcetion,            the riaid ro-
             celpt shell ,bs Isoued In dupliaate            one of! *Iah
             ebdill bo tsarked ‘0r2&al*          and ehail bo eailod
             or dolittered by otery suok aosigaated a@mf to
             the TlrrE llsn holder he diuoloeed In atid ap-
             pllwtI~aa;    the ether     sold oopy i&ill be r&rlced
            lhiplIoato OrLgIn&* and &ball bo milsd or de-
             liverod    tc tho addotu      of tho &;pllemt       le dir-
             closed In the said applloetion,            oad ruoh rooelpt
             ;ondlcg the Iroueme oi the certifi:~ate            cS tltir
             titill authorize the o~sration of Sarahaotor ve-
             h&ale on the hi&way and public plaoos within
             this Ctare Sor a period of not to uxoeed ter (10)
      day8 Md UpOAthe mr#tirrt:On of suoh ariod                   of
      tize     ahall oem           to be trr00tiv9   for   sny pw~o~a,
      but    my    be     ruwnrd  uzider eruof? rotnscneblo rule
     %.$ltl~A~tlona            as my be prcmul@ed         by the
                 a”
            “Every b0oignstea    agent wdhia   tkis Zjtats
     8hrl.l. on tha tiam day IikauOdby hl~, Rmwmd
     to the Clpartsawt,     by rzail proy.aid ~ostap    co~Aos
     ci all xwoelpta ls~lwd by hti to&other tith auoh
     8tlbeAOO# Of tit1.r a6 St4J h4VObea dOliV6rtd to.
     hiar by tha mweral ap~lloant8, and the Ceprt-
     rant UithiA five (5) day% after rs08iPi~        suoh
     applioation     lx upon biS;b4tiOA t:::sreof it is
     setioraotcr 1 ly shown that tllrr 04miri0m      or title
      Shotid      t89W,      %hll     kMU3   IXtiimPlt6    Ot   tit18
     zaHsf~? 'kl&al.'               OR the face  tad at-ml
                                                  thercf
     tkc 8a~lo to the hcblreee cf the ayylicuat a8 ::I.ven
     in l-As a~plloatlcn Gy rirrrt cleer: ceili    ;roulded
     t;wsvsar ) ihut iA ?A%aveat tkwo fs a lieA dls-
     olosed in the a~;~Aioat?on tLe said csrtifitete
     of titls   &all be issad    fn dupl.iorite, OA6 Of
     whioh ahail be Ha.rKed qGriainal* and ahall ba
     rmailm? to the a6froas of the first     l?an holder
     aa Uiaoloaed in aald aartliioot*     oi title by
     tiZ=St aleao lnall~ the OOPYor raid oertiflcate
     of title   eke11 be raarkod ~Dugilionts Originals
     and ahall bo tent b ilrat cla8~8aall to the
     aCdreao of the apyl I oant a8 given in CIa appll-
      cation.”
             %OtiOA    38 of the .AoF ~rov1da.s that tha Zqartsrent
zag refuas iataumoe of P certifloate             of t ltle, or 1;vm
irsuead a csrtificeite    of title,      aur~mid   or revoke the sane
for statred grounc!s snd rea60~49, and SOotion 39 prorides              tbt
the peroon thereby agyrlsvod *my apply to the dssi,gtmted
agent of the county      of such    hterssted      p~rsoAb dc&oile      SCZ
a hawing, whereupon SUOSdesignated qent &hell on the 88~0
day auob applloat!on for .hoarlng i& reoeiwd b& kAt, AOtifp
the ~partwnt       of the date of the hOzriA&            w&lch shall not
be 108s than ton (10) dayo nor Core than Ilfieea               (151 &aye,
and et auoh hearing suoh a.;plioant and the Zmpartsarrntmay
sukalt evldanoe,     and a ruliw cf the Cea:qm3%6d WeAt              elm12
bind both ;:artiaa as to whethar or sot the ^Ye~artmnt be@
Rote6 justly in t!!e w+x3eoa.” &J-A           appeal irs provided fro8
i3oaorablr 3. C. Ckeer, &       Q



this ruling0r tba dorlmted       ~&8nt to the cowty GxAPtl
acb tha i;sQ~rtMAt ~111 ts governed bJ tt,     final  d%dsiOA
or ewJh court iA the irsuanos ot the ooa.‘  vroverttod certitl-
oats of title.     I8 tte ado*lgnated a&m%,* in this in#taaue,
perfr;rnbq any of the MfioItA dutieq of -3~ Orflee of
k~aossor-Collootor,    aa created by tbQ Ccraatitutlm? ‘X do
Aot thw       a08




              h%@i e readlw Of th6 tiAlih3 Cai*tllicttte Of ‘ITtlO
i&t, it is ap;Qrent chat tts a&lAiatrQti@A wd euforc%rent
OS euoh tit is vqated, tiolely ttn4 c=Bietely,            in the iilghway
Dapartmst      Cz the State of Twxe8 retksr tksn in the vurloun
Aamebsort3- COlhotorS OS Toras, in tkelr slsetAv* ood official
8tntw.      l’ho amtllt   loate oi tlt.10 ml&h allows mctor voblolwa
?.O be CQOIT&9du~OA the h&$IW &IOf aX8tI             Ud iE 8 JW4Blv!!pibit~
to the nla or treasfor          rsf 8~ ie vehicle,  iu isaued by the
Elghrny rqartwnt.            The otiy rolo oh:& WASA8se,e~or-Calleotor
plays iato ltbiaui?      a taetpurary   m3eLpt pendingtb i8ewOe
of suoh aebtlfioato        of title sad to aat,Sor thr Zspcmtcmnt,
in the rstusnl or maspe~sionof a :ertlfIoato,              uv3rr the me-
tiona of the Zot &ova oite4.             TOEQlBOti+YrJ.~A~OZ'O~At QAd
MmiQ~atraaQlVwpurposes, ti 6 ~~shturo               doubtlaae QOnoclit6d
that   It rvlauldbe moru eaorroaioal oad 8’Sraativs to 0611 UPOA
tha toriow &raoaore-~:ollrotorr            OS the two hundred fiilty-
four oouAtL*e Qi Tsras- an. 'SXietfA% MtU~               t0 ~Ol903lE tteW
duties and fuaotioaa prrl&&arp             to tha ismaa~~~eoi a oartl-
iieau     of title,     rather than to require the M.,glnq Ijsgart-
mat to hare Its eqloy8ss            aad ds.?utlea stetloned in eacrh of
skid oou~tis~ for suoh pur~ooea,             But In do-    tide the Leg-
islatu?Q rraa aamtil to rater to 8-h oounty ofriolal               an
Mdeolgtmttb fgpat",         rather theA by t.ia ofllaial     title of
AsQQeQor-Coll.rrator, asd mob Qnd werg duty p+r?ormed radar
 the Aot is dons aa ouoh Wdoaigpratrd 8&/;cA%"        rutker then in
 t&Qi? OoAQtitUtlOA~         and QtQtUtOry OQ;QOity (LOitrosaua~O~-
 leotqr of %XCB, 3uoh duties do .not iAYClVti            the 55Bce8i
or oolleott~        or  eny texee or revfmUm3, for which
Ecmx-able     2.   c.   crmr,         L7age 10




of Asaesuor-Colleotuc   wa6 cmated by the Consrtltutioa end
n~leted    by 8tatutQ.    %t 8uoh duties     -0   garfonml    by
+ioh i\oseeeor-Collcotxm en the alter ego of t,kn Plghwey
 De~artarat In furtheruior of ite dutlra,       rtamzi~ fin      th,
PolhQ pQwer. It Ir l ic er efR r p ;lR go u t o f a dJdllia tr %tivo
funotionr wNah uo think is oatlrely.ilWul.
              If   thta p6rltloa            Is oorreot      then It follow8              that
?eotion     57 of tbs Certiflcato    of Title   tot,   quoted 4t tM
0utm      0f this 0~.iai05, ~OQ#m        ia905~0 *ia*8    0f t20lanir-
siolu”    to be moounted     for  or paid into the     &hay    Zund
under the. etstutm     horeiaaboro adverted to ml                         di~uesed,
as controlling     upon County k8srosrore-Oolleotore                           en4    other
dintMat   ~4 oounty offiolala.
          Aa uddltional a.r@mnt In support of thle ooa-
olualon ~$49point  io zhe fnat ttmt,    ullb    fk6 g;merality
of ‘feea and cm18slons,”      the 25$ retained out of thh, 50,’
collected  fro;r the ap;lioant for a asrtlrloate     of title,
is for ths ~ur;rcae and in tie nature of rulaibur6emnt        Ior
expenses ino~d      rather tlxn paynsnt     or coagmasatlon for
ssrviceo perfonzed.     Thie ia indloated by the ~rovlolon
that out of the 23.: rotainod hg the ndesignrts8 agent= ho
"slmll    br entitled         to suf:"ioient           money to py      srpsums           mo-
a t+sllr
     $ 0
       lrri~~~t~y
         p                         peti-         th0    dutm    8+t    forth         kub~h*
It    6ocma that the proper view of the ,olatter                      i8 that the
ecktib3   !50# aolleoted from 6m applloant   for                      a aertiiioato
of title,    1s in truth and la faot ooll6otsd                        fcr and on be-
half of tha iiighway %parBent,   but tke Legislature,   out
of the n~ooselti*a of the aase, allows the 'i~purtraent~ir
agent to retain a ruffioient   amount to defray erpeaosu in-
ourred OA behalf         of     the    Ri@my       Ce~rtaent.
              TtLat this      is      the   &a.‘cqmrinter~rc~tatto~             is    indi-
outed     bg tbo   ~rovimio!ir         of        Act, prior to
                                            Seotloa      53 Of ths
ita reoeat amuia~=8nt, to the effeot that the ma of ;a+
should be oollaoted by tbs *deolgnated agent” from woh
applicant ror 6 osrtificate    of tltlu ,md :om?asdsu to the
l%partwmt, out of which the ‘Eqar+&ent ehould rrturn to
auah ‘des1gnrt.d u@nt,” aeoh month, 10$ rcr aeah np::lLioa-
tlon to which a oertlfioate    of title  has bets lseusd. Frasr
 this lagislrt$.ue background,  the evident pur~oeo of the
er.endmnt to Beation 57, 5ow unCer 0OIl8id0r0tiOA     hW0,   WR0
ii0t 0jly   to inarfma  the enount colleoted rr0a the apl;li-
 cant, but t&TO to 8VOid thQ umsc6ssarilp     inafmot    and oir-
 ouituous metho +Aeretofore rmploq’sb for reixb~sela$ suoh
desigrBt6d agaa8, by allo?$la~ said &;cr;rt to ratniu suffi-
oloat Zuuds for +Q%ispur,-ose, rfmlttiq   the balaxe to
the irlghxay Dsgartmnt.
             This interpretation    and cxxistruotion,  of course,
contemplatsa that      PWb pcwtion cl .:rs W# retaiimd by tho
3l4slgnatcd qant,*       as is not reoscaably zoosssery ror pep-
iryr axpermm    isaident    +A the atfloleut  parfoxmnae OS tha
dutlse if suab ag#nt aball be forwarded to the tiigh;a#iy
Zegsartmont for deps     1 t in ths Gtclte iQ!hway Fund, slang
alth the 25uQfarwardod, oa oolleotlon,         to skmh Deyclrtaent.
r;uch balance   or surplur     over   neoesaary         expsndftilrsa   would
xtt, ror t&z wasoos kerelnatove stated, be aonsidared
“fees cr 0~mf4310.tm,* to ba ;ald into *the Cfiiccrs Salary
Rind, or aocounted for aa fec?a of offfoe, undar exietizq
tee statuteo.
           Ybistizg    the,   forec~otng   aat45feratorily          imm4rs